1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES ROBERT BRISCOE, III,                      )   Case No.: 1:19-cv-00389-DAD-JLT (HC)
                                                     )
12                  Petitioner,                      )   ORDER DENYING MOTION FOR
                                                     )   APPOINTMENT OF COUNSEL [Doc. No. 24]
13          v.                                       )
                                                     )   ORDER DENYING MISCELLANEOUS
14   LAURA ELDRIDGE,
                                                     )   MOTIONS [Doc. Nos. 23, 25, 27]
15                  Respondent.                      )
                                                     )
16                                                   )

17          On June 21, 2019, Petitioner filed a motion for appointment of counsel. (Doc. No. 24.) There

18   currently exists no absolute right to appointment of counsel in habeas proceedings. See, e.g.,

19   Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir. 1958); Mitchell v. Wyrick, 727 F.2d 773, 774 (8th

20   Cir. 1984). However, Title 18 U.S.C. § 3006A(a)(2)(B) authorizes the appointment of counsel at any

21   stage of the case if "the interests of justice so require." See Rule 8(c), Rules Governing Section 2254

22   Cases. In the present case, the Court does not find that the interests of justice require the appointment

23   of counsel at the present time. Accordingly, Petitioner’s request for appointment of counsel is

24   DENIED.

25          Petitioner also filed various motions related to the filing of this motion for appointment of

26   counsel. In one motion, Petitioner requests for the Court to direct Respondent to provide

27   documentation of outgoing legal mail because he alleges that the Court had not received his motion for

28   appointment of counsel. (Doc. No. 23.) A motion filed the same day as his motion for appointment of

                                                         1
1    counsel, is a motion to file Petitioner’s motion for appointment of counsel. (Doc. No. 25) In another

2    motion, Petitioner seeks to fix missing dates in the motion for appointment of counsel (Doc. No. 27),

3    and again filed a notice on July 3, 2019 regarding same (Doc. No. 29). Because Petitioner’s motion

4    for appointment of counsel was in fact filed and reviewed by the Court, each of these motions are

5    DENIED as moot.

6
7    IT IS SO ORDERED.

8       Dated:     July 28, 2019                             /s/ Jennifer L. Thurston
9                                                     UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
